*884(1) Respondent shall enter into a long-term monitoring agreement with JLAP within 30 days of the date of this order, if not already subject to such an agreement.
(2) Respondent shall fulfill all the requirements of the JLAP monitoring agreement, including but not limited to complying fully with mental health treatment as determined and monitored by JLAP.
(3) JLAP shall report the Respondent's compliance status to the Commission on a quarterly basis.
(4) Within 90 days of the date of this order, Respondent shall submit to JLAP and to the Commission a written plan that designates another competent lawyer to review client files and take immediate protective action in the event of Respondent's death, disability, or comparable inability to protect clients' interests.
(5) Respondent shall commit no new violations of the Rules of Professional Conduct.
(6) Respondent shall cooperate timely and fully with the Commission in the Commission's investigation of any and all matters.
(7) Respondent shall immediately report any violation of her probation to JLAP and to the Commission, and JLAP shall promptly report any violation of the terms of Respondent's monitoring agreement to the Commission.
(8) If Respondent violates her probation, the Commission may petition to revoke her probation and/or seek any other appropriate relief. If Respondent's probation is revoked, the balance of Respondent's suspension shall be actively served without automatic reinstatement, and Respondent will be reinstated only through the procedures of Admission and Discipline Rule 23(18)(b).
Respondent shall not undertake any new legal matters between service of this order and the effective date of the suspension, and Respondent shall fulfill all the duties of a suspended attorney under Admission and Discipline Rule 23(26). Notwithstanding the expiration of the minimum term of probation set forth above, Respondent's probation shall remain in effect until it is terminated pursuant to a petition to terminate probation filed under Admission and Discipline Rule 23(16).
The costs of this proceeding are assessed against Respondent, and the hearing officer appointed in this case is discharged.
All Justices concur.